July 02, 2010


Mr. Sean D. Jordan
Assistant Solicitor General
PO Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. John P. Mobbs
Attorney at Law
4157 Rio Bravo
El Paso, TX 79902

RE:   Case Number:  08-1049
      Court of Appeals Number:  08-06-00271-CV
      Trial Court Number:  2006-2770

Style:      THE UNIVERSITY OF TEXAS AT EL PASO
      v.
      ALFREDO HERRERA

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Ms. Delia       |
|   |Briones         |